Opinion issued
November 9, 2010                                                  

 
 
 
 
  
            
 
 
 
In The
Court of Appeals
For The
First District of
Texas
____________
 
NO. 01-10-00790-CR
____________
 
JASON BENNETT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause No. 1275498
 
 

MEMORANDUM OPINION
          Appellant,
Jason Bennett, appeals from the denial of his pretrial application for habeas
corpus relief.  Appellant was charged
with the third-degree felony offense of injury to a child and was released on
bond.  See Tex. Penal Code Ann.
§.22.04 (Vernon Supp. 2010).  Subsequently, having found that appellant had
violated the terms of the bond, the trial court revoked the bond and ordered that
appellant be held without bond.  Appellant
alleged in his writ application that he was being held in derogation of his
“rights under the Eighth and Fourteenth Amendments to the United States
Constitution; Article 1, Section 13 of the Texas Constitution; and Article 1.07
of the Texas Code of Criminal Procedure.”  

          On
September 29, 2010, appellant entered into a plea bargain with the State and
pled nolo contendere to the lesser-included offense of misdemeanor assault. In
accordance with the agreement, the trial court placed appellant on one year
deferred adjudication community supervision. 
Because appellant is no longer subject to pretrial confinement, the
pretrial writ is moot.  See Martinez
v. State, 826 S.W.2d 620, 620 (Tex. Crim. App. 1992); Bennet v. State, 818 S.W.2d 199, 200 (Tex. App.—Houston [14th
Dist.] 1991, no pet.) (stating that “where the premise of a habeas corpus
application is destroyed by subsequent developments, the legal issues raised
thereunder are rendered moot”).
              Accordingly,
the appeal is dismissed as moot. 
All pending motions are dismissed as moot.
PER CURIAM
 
Panel consists of Justices Jennings, Alcala, and
Sharp.
 
Do not publish. 
Tex. R. App. P. 47.2.(b).